          Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.2 Page 1 of 15


                                                                              SEALED
 1

 2

 3

 4

 5                UNSEALED PER ORDER OF COURT
 6                               0 ·
                  I /1,0 /2.{) .dl              .·.
 7

 8                                     UNITED STATES DISTRICT COURT
                                                                '
 9                                   SOUTHERN DISTRICT OF C~LIFORNIA
10                                          November 2019 Grand Jury
11   UNITED STATES OF AMERICA,                          Case No.
                                                                        20 CR 0314 MMA
12                   Plaintiff,
13

14
             v.                                         !i!l!   J~ !.!.!.~    !ec. 1956(h)
                                                        Conspiracy to Launder Monetary
                                                                                                 _I
     DAVIT SIMONYAN (1),                                Instruments; Title 18, U.S.C.,
        aka "Davo,"                                     Secs. 1029 (b) (2), 1029 (a) (3), and
15   VAHRAM S IMONYAN ( 2) ,                             (c) (1) (A) (i) - Conspiracy to
     ARSEN MINASYAN (3),                                Possess Fifteen or More
16   GOR PLAVCHYAN ( 4),                                Unauthorized Access Devices;
     ARSEN GALSTYAN (5),                                Title 18, U.S.C., Secs. 982 (a) (1),
17   MUKUCH MKRTCHYAN (6),                              982 (a) (2) (B), 982 (b) (1) and
     SMBAT SHAHINYAN (7),                               1029 (c) (1) (C) - Criminal Forfeiture
18
                     Defendants.
19

20            The grand jury charges, at all times material to the Indictment:

21                                          Introductory Allegations

22           1.     An "access device" was any card, plate, code, account number,

23   electronic serial number, personal identification number, or other means

24   of    account     access        that    could be   used,   alone    or   in   conjunction   with

25   another access device, to obtain money, goods, or services. Common forms

26   of access devices were debit and credit cards,                      as well as the account

27   information typically encoded on debit and credit cards.

28

     NWP:nlv:San Diego
     1/24/20
                                                         jlff!
              Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.3 Page 2 of 15



     1           2.    An "unauthorized access device" was any access device that was

     2   lost, stolen, or obtained with intent to defraud.

     3           3.    Unauthorized access devices were commonly obtained by taking

     4   the account information of unwitting victims and re-encoding it on blank

     5   cards to simulate legitimate debit or credit cards. Unwitting victims'

     6   account information was commonly obtained by skimming devices that would

 7       surreptitiously capture it during an otherwise legitimate transaction

 8       at a point of sale such as a gas pump or ATM.

 9                                                     Count 1

10                                      Money Laundering Conspiracy

11                                            18 U.S.C. § 1956(h)

12                      [DAVIT SIMONYAN, VAHRAM SIMONYAN, ARSEN MINASYAN]

13               4.    Beginning on a date unknown but no later than March 27, 2017,

14       up    until   at   least      January    24,    2020,    in   the    Southern      District   of

15       California and elsewhere, defendants DAVIT SIMONYAN, aka "Davo," VAHRAM

16       SIMONYAN, and ARSEN MINASYAN, and others known and unknown, did knowingly

17       conspire together and with each other to commit offenses against the

18       United States in violation of Title 18, United States Code, Section 1956,

19       to wit:

20                     a.      to    knowingly conduct and attempt            to conduct        financial

21       transactions affecting interstate and foreign commerce, which involved

22       the proceeds       of      specified unlawful        activity,     that   is,    access   device

23       fraud and wire fraud,           knowing that the transactions were designed in

24       whole or in part to conceal and disguise the nature,                       location, source,

25       ownership, and control of the proceeds of specified unlawful activity,

26       and    that   while     conducting      and    attempting     to   conduct      such   financial

27       transactions,         knew    that    the     property    involved        in    the    financial

28       transactions represented the proceeds of some form of unlawful activity,

                                                          2
           Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.4 Page 3 of 15




     1   in violation of Title 18, United States Code, Section 1956 (a) (1) (B) (i);

 2       and

 3                   b.     to     knowingly conduct and attempt to                           conduct   financial

 4       transactions affecting interstate commerce and foreign commerce, which

 5       transactions involved the proceeds of specified unlawful activity, that

 6       is, access device fraud and wire fraud, knowing that the transaction was

 7       designed    in    whole    and        in    part        to    avoid      a    transaction      reporting

 8       requirement under Federal law, and that while conducting and attempting

 9       to conduct such financial transaction knew that the property involved

10       in the financial transaction,                represented the proceeds of some form of

11       unlawful    activity,      in     violation         of       Title    18,      United      States   Code,

12       Section 1956 (a) (1) (B) (ii).

13                                       PURPOSE OF THE CONSPIRACY

14              5.   The   purpose        of    the     conspiracy            was      for    defendants     DAVIT

15       SIMONYAN, VAHRAM SIMONYAN,                 and ARSEN MINASYAN to launder the proceeds

16       of access device fraud,            wire fraud,               and other unlawful            schemes,   and

17       thereby enrich themselves and their associates.

18                                              MANNE~ AND MEANS

19              6.   The manner and means used to accomplish the objectives of the

20       conspiracy included, among others, the following:

21                   a.     Defendants          DAVIT       SIMONYAN        and       VAHRAM    SIMONYAN     would

22       create shell corporations that would have the appearance of legitimate

23       businesses but would principally be used to launder the proceeds                                       of

24       access device fraud, wire fraud,                and other unlawful schemes;

25                   b.    Defendants DAVIT SIMONYAN and VAHRAM SIMONYAN would open

26       bank   accounts    in     their       own     names          and   the       names    of   their    shell

27       corporations in order to launder these proceeds;

28

                                                             3
          Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.5 Page 4 of 15




 1                   C.        Defendants       DAVIT           SIMONYAN,         MINASYAN,      and      their

 2   accomplices and co-conspirators, would use unauthorized access devices

 3   to withdraw cash from unwitting victims'                            accounts at ATMs across the

 4   country, including in the Southern District of California;

 5                  d.         Defendants       DAVIT           SIMONYAN,         MINASYAN,      and      their

 6   accomplices and co-conspirators, would use unauthorized access devices

 7   to purchase hundreds of thousands of dollars of postal money orders with

 8   unwitting       victims'         funds    at    U.S.       Post    Offices     across      the    country,

 9   including in the Southern District of California;

10                  e.          Defendants          DAVIT       SIMONYAN,         MINASYAN,      and      their

11   accomplices and co-conspirators, would typically transfer the proceeds

12   of this access device fraud back to the Central District of California

13   in     order    to       conduct    the    financial         transactions        constituting        money

14   laundering;

15                  f.        Defendants       DAVIT    SIMONYAN,        VAHRAM SIMONYAN,             and their

16   accomplices and co-conspirators, would orchestrate staged car collisions

17   involving       vehicles         that    they    had       insured,     in    order   to   collect     the

18   proceeds       on    a    fraudulent      insurance         claim after        sending     the     damaged

19   vehicle to be repaired at an auto mechanic controlled by an accomplice;

20                  g.        Defendants       DAVIT    SIMONYAN         and      VAHRAM   SIMONYAN       would

21   deposit the proceeds, in the form of cash, checks and money orders, into

22   bank    accounts          held     in   their     names      and      the    names    of   their     shell

23   corporations; from March 2017 to August 2018, DAVIT SIMONYAN and VAHRAM

24   SIMONYAN deposited approximately $536,009 in postal money orders into a

25   single bank account (a JP Morgan Chase account ending in '0108) held in

26   the name of B.B.L.S., which was a shell corporation;

27   //

28   II
                                                            4
       Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.6 Page 5 of 15




 1               h.      Defendants DAVIT SIMONYAN and VAHRAM SIMONYAN would then

 2   withdraw the laundered proceeds in cash, use them to pay their everyday

 3   expenses, or conduct additional financial transfers with them in order

 4   to further obscure their source; and

 5               i.      Defendants    DAVIT    SIMONYAN       and   VAHRAM    SIMONYAN    would

 6   commonly structure their cash withdrawals in order to avoid the $10,000

 7   threshold requiring the filing of a Currency Transaction Report under

 8   Federal law; in the month of August 2018, $91,500 was withdrawn from the

 9   B.B.L.S. JP Morgan Chase account ending in '0108 on the following dates

10   and in the following amounts: $8,000 withdrawn on August 1, 2018; $8,900

11   withdrawn on August 2, 2018; $8,000 withdrawn on August 3, 2018; $8,600

12   withdrawn on August 6, 2018; $7,000 withdrawn on August 7, 2018; $2,500

13   withdrawn on August 8, 2018; $9,000 withdrawn on August 15, 2018; $5,500

14   withdrawn on August 16, 2018; $8,000 withdrawn on August 20, 2018; $4,000

15   withdrawn on August 21, 2018; $7,000 withdrawn on August 22, 2018; $8,000

16   withdrawn on August 24, 2018; and $7,000 withdrawn on August 27, 2018.

17   All in violation of Title 18, United States Code, Section 1956(h).

18                                             Count 2

19                        Conspiracy to Possess Fifteen or More

20                               Unauthorized Access Devices

21                                   18 U.S.C. § 1029(b)(2)

22                    [DAVIT SIMONYAN, ARSEN MINASYAN, GOR PLAVCHYAN,

23               ARSEN GALSTYAN, MUKUCH MKRTCHYAN, SMBAT SHAHINYAN]

24        7.     Beginning on a date unknown to the grand jury but no later

25   than March 23,      2017,     up until at least January 24,              2020,   within the

26   Southern    District     of     California       and    elsewhere,      defendants    DAVIT

27   SIMONYAN,   aka "Davo," ARSEN MINASYAN,                GOR PLAVCHYAN,     ARSEN GALSTYAN,

28   MUKUCH MKRTCHYAN, and SMBAT SHAHINYAN, and others known and unknown, did

                                                  5
       Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.7 Page 6 of 15



 1   knowingly and with intent to defraud,                  conspire to possess fifteen            (15)

 2   and more unauthorized access devices, affecting interstate and foreign

 3   commerce, and did engage in conduct in furtherance of such offense; in

 4   violation        of   Title      18,   United    States      Code,   Sections        1029 (b) (2),

 5   1029 (a) (3), and (c) (1) (A) (i).

 6                                     PURPOSE OF THE CONSPIRACY

 7         8.     The purpose of the conspiracy was for the defendants to obtain

 8   account information of unwitting victims by skimming devices and other

 9   unlawful means,          to use that information to create unauthorized access

10   devices,    and then to use those devices to withdraw cash and purchase

11   postal money orders in the aggregate amount of hundreds of thousands of

12   dollars using funds drawn on the accounts of unwitting victims,                            in the

13   Southern District of California and throughout the United States.

14                                          MANNER AND MEANS

15         9.     The manner and means used to accomplish the objectives of the

16   conspiracy included, among others, the following:

17                a.       Defendant DAVIT SIMONYAN and others would use skimming

18   devices to capture the account                 information of unwitting victims              from

19   common points of sale, such as gas pumps or ATMs;

20                b.       Defendant DAVIT SIMONYAN and others would use the account

21   information obtained from unwitting victims to re-encode unauthorized

22   access devices for their own use, and for use by their co-conspirators

23   and accomplices;

24                c.       Defendants       DAVIT    SIMONYAN,      MINASYAN,   GOR        PLAVCHYAN,

25   GALSTYAN,    MKRTCHYAN,       and SHAHINYAN would use the unauthorized access

26   devices     to    make    cash    withdrawals        from   ATMs   connected    to     financial

27   institutions involved in interstate and foreign commerce;

28

                                                      6
     11     Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.8 Page 7 of 15




 1                    d.    Defendants      DAVIT    SIMONYAN,    MINASYAN,   GOR   PLAVCHYAN,

 2        GALSTYAN,   MKRTCHYAN,    and SHAHINYAN would use the unauthorized access

 3        devices to purchase large quantities of postal money orders from U.S.

 4        Post Offices;
 5                    e.    Defendants      DAVIT    SIMONYAN,    MINASYAN,   GOR   PLAVCHYAN,

 6        GALSTYAN, MKRTCHYAN, and SHAHINYAN would use various methods to conceal

 7        their access device fraud activities, such as committing the crimes at

 8        a multitude of different locations through the United States to evade

 9        detection and capture; renting cars to use while committing the crimes

10        instead of using their own vehicles; and using aftermarket compartments

11        inside their vehicles to conceal their unauthorized access devices, card

12        readers, large bundles of cash, and other tools of the trade;

13                    f.    Defendants      DAVIT    SIMONYAN,    MINASYAN,   GOR   PLAVCHYAN,

14        GALSTYAN, MKRTCHYAN, and SHAHINYAN would make arrangements for the cash

15        proceeds of this conspiracy to be laundered through the financial system,

16        including by depositing them in accounts held by others and by laundering

17        them through casinos; and
18                    g.    Defendants      DAVIT    SIMONYAN,    MINASYAN,   GOR   PLAVCHYAN,

19        GALSTYAN,   MKRTCHYAN,    and     SHAHINYAN     would make    arrangements   for   the

20        postal money order proceeds of this conspiracy to be laundered through

21        the financial system, including by depositing them in accounts held by

22        DAVIT SIMONYAN and others.

23                                             OVERT ACTS

24              10.   In furtherance of the conspiracy and to effect its objects,

25        the   following   overt   acts,    among    others,    were   committed within     the

26        Southern District of California, and elsewhere, on or about the dates

27        below:

28
                                                      7
           Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.9 Page 8 of 15



     1                a.       On   June   6,   2018,    in     Glendale,   California,     defendants

     2   DAVIT SIMONYAN and MINASYAN were in possession of six (6) postal money

     3   orders and seventy-five (75)            unauthorized access devices;

     4                b.      On    September    24,    2018,     the   following   defendants    used

     5   unauthorized access devices to purchase postal money orders at the listed

     6   U.S. Post Offices:

     7                     U.S. Post Office Location                        Defendant
     8           1.        Downtown San Diego, California                   GALSTYAN
 9               2.        Southeast San Diego, California                  MINASYAN
10               3.        Southeast San Diego, California                  GOR PLAVCHYAN
11               4.        Southeast San Diego, California                  GALSTYAN
12               5.        Coronado, California                             GALSTYAN
13               6.        Eastlake, California                             MINASYAN
14              7•         Eastlake, California                             GOR PLAVCHYAN
15              8.         La Jolla, California                             GALSTYAN
16              9.         Linda Vista, California                          GALSTYAN
17              10.        Paradise Hills, California                       MINASYAN
18              11.        Paradise Hills, California                       GOR PLAVCHYAN
19
                12.        Serra Mesa, California                           GALSTYAN
20
                13.        Taft, California                                 GALSTYAN
21

22                    c.      On    September   25,     2018,    the    following   defendants   used

23       unauthorized access devices to purchase postal money orders at the listed

24       U.S. Post Offices:

25                         U.S. Post Office Location                        Defendant

26              1.         Escondido, California                            MINASYAN

27              2.         Escondido, California                            GOR PLAVCHYAN

28              3.         Hillcrest, California                            GALSTYAN

                                                         8
          Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.10 Page 9 of 15



     1                       U.S.    Post Office Location                    Defendant

     2             4.        La Mesa,    California                          GALSTYAN

     3            5.         Orange Glen, California                         MINASYAN
     4            6.         Orange Glen, California                         GOR PLAVCHYAN
     5            7.         Poway, California                               MINASYAN
     6            8.         Rancho Bernardo, California                     MINASYAN
     7            9.         Rancho Bernardo, California                     GOR PLAVCHYAN
 8                10.        Rancho Del Ray, California                      GALSTYAN
 9                11.        San Ysidro, California                          GALSTYAN
10                12.        Tierra Santa, California                        GALSTYAN
11                      d.      On    September   26,   2018,   the   following     defendants   used
12
         unauthorized access devices to purchase postal money orders at the listed
13       U.S.   Post Offices:
14                           U.S.    Post Office Location                    Defendant
15
                  1.         Bonita, California                              MINASYAN
16
                  2.         Bonita, California                              GOR PLAVCHYAN
17
                  3.         Carlsbad, California                            GALSTYAN
18
                  4.         Eastlake, California                            GOR PLAVCHYAN
19
                  5.         La Costa, California                            GALSTYAN
20
                  6.         National City, California                       MINASYAN
21
                  7.         National City, California                       GOR PLAVCHYAN
22
                  8.     Oceanside, California                               GALSTYAN
23
                  9.         Poway, California                               GALSTYAN
24
                  10.    Rancho Del Ray, California                          GOR PLAVCHYAN
25
                  11.    Rancho Penasquitos, California                      GALSTYAN
26
                 12.     Sorrento Valley, California                         GALSTYAN
27                                                                       '
                                                                                         '

28

                                                        9
          Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.11 Page 10 of 15



     1                 e.           On   September      27,     2 018,    the    following   defendants   used

     2   unauthorized access devices to purchase postal money orders at the listed

     3   U.S.   Post Offices:

     4                      U.S. Post Office Location                                Defendant

     5            1.        Grantville, California                                   MINASYAN
     6            2.        Grantville, California                                   GOR PLAVCHYAN
     7            3.        La Mesa, California                                      MINASYAN
     8            4.        La Mesa, California                                      GOR PLAVCHYAN
     9
                       f.       On       October     1,       2018,      the    following    defendants   used
10
         unauthorized access devices to purchase postal money orders at the listed
11
         U.S. Post Offices:
12
                            U.S. Post Office Location                                Defendant
13
                  1.        Corona, California                                       GOR PLAVCHYAN
14
                 2.         Moreno Valley, California                                GALSTYAN
15
                 3.         Riverside, California                                    GALSTYAN
16
                       g.       On       October   2,     2018,          the    following    defendants   used
17
         unauthorized access devices to purchase postal money orders at the listed
18
         U.S. Post Offices:
19
                            u. s.    Post Office Location                           Defendant
20
                 1.         Chino Hills, California                                 MINASYAN
21
                 2.         Chino Hills, California                                 GOR PLAVCHYAN
22
                 3.         Diamond Bar, California                                 MINASYAN
23
                 4.         Diamond Bar, California                                 GOR PLAVCHYAN
24

25               5.         West Covina, California                                 MINASYAN

26               6.         West Covina, California                                 GOR PLAVCHYAN

27

28

                                                                10
          Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.12 Page 11 of 15



     1                h.       On   October    9,   2018,   the   following   defendants   used

     2   unauthorized access devices to purchase postal money orders at the listed

     3   U.S. Post Offices:

     4                      U.S. Post Office Location                  Defendant
     5           1.         Hillcrest, California                      MINASYAN
     6           2.         National City, California                  GOR PLAVCHYAN
     7           3.         Rancho Bernardo, California               MINASYAN
     8           4.         Rancho Bernardo, California               GOR PLAVCHYAN
     9           5.         Sorrento Valley, California               GALSTYAN
10               6.         Tierra Santa, California                  MINASYAN
11               7.         University City, California               GALSTYAN
12                    i.       On October 9, 2018, defendant MINASYAN used unauthorized
13       access devices to make fraudulent cash withdrawals from ATMs in National
14       City, California;
15                    j .      On   October   10,   2018,   the   following   defendants   used
16       unauthorized access devices to purchase postal money orders at the listed
17       U.S. Post Offices:
18                          U.S. Post Office Location                 Defendant
19              1.          La Jolla, California                      GOR PLAVCHYAN
20              2.          Linda Vista, California                   GALSTYAN
21
                3.          Poway, California                         GALSTYAN
22
                4.          Rancho Bernardo, California               GALSTYAN
23
                5.          Rancho Penasquitos, California            GALSTYAN
24
                6.      Tierra Santa, California                      GALSTYAN
25
                7.      University City, California                   MINASYAN
26
                8.      University City, California                   GOR PLAVCHYAN
27

28

                                                     11
           Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.13 Page 12 of 15



     1                  k.      On   October       11,     2018,    the   following    defendants    used

     2   unauthorized access devices to purchase postal money orders at the listed

     3   U.S. Post Offices:

     4                       U.S. Post Office Location                         Defendant

     5            1.         Downtown San Diego, California                    GALSTYAN
     6            2.         El Cajon, California                              MINASYAN
     7            3.         El Cajon, California                              GOR PLAVCHYAN
     8            4.         La Jolla, California                              GALSTYAN
     9            5.         La Mesa, California                               MINASYAN
10                6.         National City, California                         GALSTYAN
11                7.        University City, California                        GALSTYAN
12                     1.       On January 4, 2019, defendant GALSTYAN used unauthorized
13       access devices to purchase postal money orders at a U.S. Post Office in
14       Linda Vista, California;
15                     m.      On January 4, 2019, defendant MKRTCHYAN used unauthorized
16       access   devices       to make     fraudulent           cash withdrawals     from ATMs    in and
17       around San Diego, California;
18                     n.       On July 23, 2019, defendant SHAHINYAN used unauthorized
19       access devices to make fraudulent cash withdrawals from ATMs in Brooklyn,
20       New York;
21                     o.      On July 25,      2019,       defendant MINASYAN used unauthorized
22       access devices to make fraudulent cash withdrawals from ATMs in Brooklyn,
23       New. York;
24                     p.      On    July    25,         2019,     defendant   GOR     PLAVCHYAN    used
25       unauthorized access          devices      to make        fraudulent   cash withdrawals     from
26       ATMs in Brooklyn, New York;
27

28

                                                            12
      Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.14 Page 13 of 15




 1                q.      On July 25, 2019, defendant MKRTCHYAN used unauthorized

 2   access devices to make fraudulent cash withdrawals from ATMs in Brooklyn,

 3   New York;

 4                r.      On July 2 6, 2019, defendant MKRTCHYAN used unauthorized

 5   access devices to make fraudulent cash withdrawals fromATMs in Brooklyn,

 6   New York;

 7                s.      On August 12, 2019, defendant SHAHINYAN used unauthorized

 8   access devices to purchase postal money orders at a U.S. Post Office in

 9   Nameoki, Illinois;

10                t.      On August 12, 2019, defendant MINASYAN used unauthorized

11   access     devices        to    make   fraudulent       cash    withdrawals      from   ATMs   in

12   Crestwood, Missouri; and

13                u.      On August         13,   2019,     defendants MINASYAN and SHAHINYAN

14   were in possession of sixty-eight                    (68)   unauthorized access devices,        a

15   large bundle of cash, and an electronic card reader hidden inside of an

16   aftermarket vehicle compartment.

17   All in violation of Title 18, United States Code, Section 1029 (b) ( 2) .

18                                          CRIMINAL FORFEITURE

19        11.      The allegations contained in Counts 1 and 2 of this Indictment

20   are hereby realleged and incorporated by reference for the purpose of

21   alleging     forfeitures           pursuant     to     Title     18,    United   States    Code,

22   Sections 982 (a) (2) and 1029 (c) (1) (C).

23        12.     Upon conviction of the offense in violation of Title 18, United

24   States Code,       Section 1956 (h)          set forth in Count 1 of this Indictment,

25   defendants        DAVIT        SIMONYAN,     aka "Davo,"       VAHRAM   SIMONYAN,    and   ARSEN

26   MINASYAN,    shall forfeit to the United States of America,                         pursuant to

27   Title 18, United States Code, Section 982(a) (1), all property, real and

28
                                                       13
      Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.15 Page 14 of 15



 1   personal,   involved in the offense and all property traceable to such

 2   property.

 3         13.   Upon conviction of the offense in violation of Title 18, United

 4   States Code, Section 1029 (b) (2) set forth in Count 2 of this Indictment,

 5   defendants DAVIT SIMONYAN,         aka "Davo," ARSEN MINASYAN,        GOR PLAVCHYAN,

 6   ARSEN GALSTYAN, MUKUCH MKRTCHYAN, and SMBAT SHAHINYAN, shall forfeit to

 7   the United States of America:

 8               a.   pursuant         to   Title     18,    United        States    Code,

 9   Section 982 (a) (2) (B),    any    property    constituting,     or   derived   from,

10   proceeds obtained, directly or indirectly, as a result of such violation;

11   and

12               b.   pursuant         to   Title     18,    United        States    Code,

13   Section 1029 (c) (1) (C), any personal property used or intended to be used

14   to commit the offense.

15         14.   If any of the property described above, as a result of any act

16   or omission of the defendants:

17               a.   cannot be located upon the exercise of due diligence;

18               b.   has been transferred or sold to,          or deposited with,       a

19   third party;

20               c.   has been placed beyond the jurisdiction of the court;

21               d.   has been substantially diminished in value; or

22               e.   has been commingled with other property which cannot be

23   divided without difficulty,

24   II
25   II
26   II
27   II
28   II
                                              14
          Case 3:20-cr-00314-MMA Document 1 Filed 01/24/20 PageID.16 Page 15 of 15



     1   the   United     States     of    America   shall     be    entitled    to   forfeiture   of
     2   substitute     property          pursuant   to     Title    21,     United   States   Code,
     3   Section 853(p),        as   incorporated      by    Title    18,    United   States   Code,
     4   Sections 982 (b) (1) and 1029 (c) (2).

     5 All     pursuant    to    Title      18,   United    States   Code,    Sections   982 (a) (1),
     6   982 (a) (2) (B), 982 (b) (1), and 1029 (c) (1) (C).

     7         DATED:     January 24, 2020.

     8                                                         A TRUE BILL:
     9

10                                                             Foreperson
11

12       ROBERTS. BREWER, JR.
         United States Attorney
13

14       By:
               N~~PILCHAK
15             Assistant U.S. Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      15
